      Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 1 of 14




 Jesse C. Trentadue (#4961)
 Michael W. Homer (#1535)
 Sarah Jenkins (#15640)
 SUITTER AXLAND , PLLC
 8 East Broadway, Suite 200
 Salt Lake City, UT 84111
 Telephone: (801) 532-7300
 Facsimile: (801) 532-7355
 E-Mail: jesse32@sautah.com
 E-Mail: mhomer@sautah.com
 E-Mail: sjenkins@sautah.com

 Attorneys for Davis County and Sheriff Todd Richardson


                           UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION
                                                  :
                                                  :
 SUSAN JOHNSON, for herself and on behalf of      :
 minor child X.H., MR. HAYES, and the             :
 ESTATE OF GREGORY HAYES,                         :   DAVIS COUNTY DEFENDANTS’
                                                  :     AMENDED ANSWER TO
          Plaintiffs,                             :          COMPLAINT
                                                  :
 DAVIS COUNTY, SHERIFF TODD                       :
 RICHARDSON, JOHN DOES 1-5,                       :       Civil No. 2:18-cv-00080-DB
                                                  :
          Defendants.                             :           Judge Dee Benson
                                                  :


      COME NOW Davis County, Utah and Davis County Sheriff Todd Richardson,

(collectively “Davis County Defendants”) by way of Answer to Plaintiffs’ Complaint.1

However, unless specifically admitted every allegation contained in the Complaint is

denied.



      1
          Dkt. 2.
       Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 2 of 14




                     RESPONSE TO JURISDICTION and VENUE

       1.     Admit that the Court has jurisdiction over Plaintiffs’ federal and state civil

rights clams. However, Davis County Defendants deny the remaining allegations

contained in this paragraph.

       2.     Admitted.

       3.     Admit that the Court has jurisdiction over Plaintiffs’ federal and state civil

rights clams. However, Davis County Defendants deny the remaining allegations

contained in this paragraph.

                               RESPONSES TO PARTIES

       4.     Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       5.     Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       6.     Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       7.     Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

                                               2
      Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 3 of 14




therefore, deny the same.

       8.     Davis County Defendants admit that Susan Johnson is a Plaintiff in this

case and that she has also sued on behalf of the Estate of Gregory Hayes. However,

Davis County Defendants deny the remaining allegations contained in this paragraph.

       9.     Admitted.

       10.    Davis County Defendants admit that Todd Richardson is the Davis County

Sheriff and that he is a resident of Davis County, Utah. However, Davis County

Defendants deny the remaining allegations contained in this paragraph.

       11.    This paragraph does not require a response. However, if a response is

required, Davis County Defendants deny the allegations.

       12.    Paragraph 12 calls for a legal conclusion to which no response is required.

However, if a response is required, Davis County Defendants deny the allegations

contained in this paragraph.

                     RESPONSE TO GENERAL ALLEGATIONS

       11.    Davis County Defendants admit that Mr. Hayes was arrested multiple times

involving charges for possession or use of controlled substances, driving while under the

influence, and intoxication. Davis County Defendants are without sufficient knowledge

or information to form a belief as to the truth or falsity of the remaining allegations




                                              3
      Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 4 of 14




contained in this paragraph and, therefore, deny the same.2

       12.      Admit that Mr. Hayes was booked into the Davis County Jail and that

records show that Mr. Hayes was booked into the Jail on October 19, 2017 for possession

or use of a controlled substance, intoxication, and retail theft. However, Davis County

Defendants deny the remaining allegations contained in this paragraph.3

       13.      Denied.

       14.      Davis County Defendants admit that Mr. Hayes filled out the medical intake

form stating he was under the influence of his physician prescribed anxiety medication.

However, Davis County Defendants deny the remaining allegations contained in this

paragraph.

       15.      Admit that Mr. Hayes was picked up by a family member as required by the

Second District Court Release. Davis County Defendants, however, deny the remaining

allegations contained in this paragraph.

       16.      Davis County Defendants admit that Mr. Hayes was released on December

13, 2017. Davis County Defendants, however, deny the remaining allegations contained

in this paragraph.

       17.      Admit that Mr. Hayes’ property was returned to him upon release. Davis




       2
           The Complaint contains two paragraph elevens.
       3
           The Complaint contains two paragraph twelves.

                                               4
       Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 5 of 14




County Defendants, however, deny the remaining allegations contained in this paragraph.

       18.    Denied.

       19.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       20.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       21.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       22.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       23.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       24.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

                                               5
       Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 6 of 14




       25.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       26.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       27.    Denied. Andrew Hayes called the Jail and spoke with Agent John Herndon

who informed Andrew to call 911. Mr. Gregory Hayes declined treatment and Officer

Herndon had the Clearfield Officers transport Mr. Gregory Hayes back to the County Jail.

       28.    Denied. Andrew Hayes called the Jail and spoke with Agent John Herndon

who informed Andrew to call 911. Mr. Gregory Hayes declined treatment and Officer

Herndon had the Clearfield Officers transport Mr. Gregory Hayes back to the County Jail.

       29.    Admit that Mr. Gregory Hayes was booked into Jail on December 13, 2017.

Davis County Defendants, however, deny the remaining allegations contained in this

paragraph.

       30.    Davis County Defendants admit that Mr. Gregory Hayes had an empty

prescription bottle for Clonazepam on his person when he was booked into the Jail.

Davis County Defendants, however, deny the remaining allegations contained in this

paragraph.

       31.    Admit that Davis County Jail knew Mr. Gregory Hayes was brought to the

                                               6
       Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 7 of 14




Jail on a drug court hold. Davis County Defendants, however, deny the remaining

allegations contained in this paragraph.

       32.    Denied. Furthermore, any inmate booked into the Davis County Jail is

processed and required to fill out the Intake Screening forms.

       33.    Admit that Mr. Gregory Hayes was placed in a holding cell. Davis County

Defendants, however, deny the remaining allegations contained in this paragraph.

       34.    Davis County Defendants admit that Mr. Gregory Hayes was found

unresponsive in his cell and that a call for emergency services was made. Davis County

Defendants, however, deny the remaining allegations contained in this paragraph.

       35.    Davis County Defendants admit that at approximately 5:30 a.m. Davis

County Paramedics arrived and relieved and replaced the Jail officers who were

performing chest compressions. The EMTs continued chest compressions and then

placed a King Tube in Mr. Gregory Hayes’ airway at which time Farmington Fire arrived

and placed Mr. Gregory Hayes on a gurney and transported him to the hospital. Davis

County Defendants, however, deny the remaining allegations contained in this paragraph.

       36.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       37.    Denied.

       38.    Davis County Defendants admit that the Davis County Jail has policies

                                               7
       Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 8 of 14




addressing the acceptance of inmates who are displaying signs of drug or alcohol abuse

and/or withdrawal from drugs and/or alcohol. Davis County Defendants, however, deny

the remaining allegations contained in this paragraph.

       39.      Denied.

       40.      Davis County Defendants admit that the Davis County Jail has policies

addressing the acceptance of inmates who are displaying signs of drug or alcohol abuse

and/or withdrawal from drugs and/or alcohol. Davis County Defendants, however, deny

the remaining allegations contained in this paragraph.

       41.      Denied.

       42.      Denied.

                      RESPONSE TO FIRST CAUSE OF ACTION

  (Deliberate Indifference to Gregory’s 8th and/or 14th Amendment Rights - Failure to
           Provide Proper Medical Care (Cognizable under 42 U.S.C. § 1983)

       32.      Davis County Defendants incorporate by reference their responses to the

preceding paragraphs.4

       33.      Denied.

       34.      Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.


       4
           The Complaint is renumbered beginning at 32.

                                               8
      Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 9 of 14




      35.    Denied.

      36.    Denied.

      37.    Denied.

      38.    Davis County Defendants deny that they acted with indifference or reckless

distraught for the health, safety, and life of Mr. Gregory Hayes. Davis County

Defendants admit that Plaintiffs requested punitive damages in the Complaint, however,

Davis County Defendants deny Plaintiffs are entitled to any punitive damages.

                   RESPONSE TO SECOND CAUSE OF ACTION

     Failure to Train and/or Supervise in Violation of the 8th and 14th Amendments
    Constitutional Depravation of Constitutional Rights Pursuant to 42 U.S.C. § 1983
                           (Cognizable under 42 U.S.C. §1983)

      39.    Davis County Defendants incorporate by reference their responses to the

preceding paragraphs.

      40.    This paragraph calls for a legal conclusion to which no response is required.

To the extent a response is required, Davis County Defendants deny the allegations in this

paragraph.

      41.    This paragraph does not require a response. However, if a response is

required, Davis County Defendants deny the allegations.

      42.    This paragraph calls for a legal conclusion to which no response is required.

To the extent a response is required, Davis County Defendants admit that under certain

circumstances County Sheriffs, such as Sheriff Richardson, may be liable for the violation

                                            9
      Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 10 of 14




of civil rights. However, Davis County Defendants deny the remaining allegations

contained in this paragraph.

       43.     Denied.

       44.     Davis County Defendants admit that inmates are sometimes under the

influence of drugs when booked into jail and that the County has an intake form that

requests the medications and/or drugs the inmate is under the influence of. However,

Davis County Defendants deny the remaining allegations contained in this paragraph.

       45.     Denied.

       46.     Denied.

       47.     Denied.

                     RESPONSE TO THIRD CAUSE OF ACTION

             (Deprivation of Rights under Article I, Section 9, Utah Constitution
                             Unnecessary Rigor in Confinement)

       48.     Davis County Defendants incorporate by reference their responses to the

preceding paragraphs.

       49.     Denied.

       50.     Denied.

       51.     Denied. Davis County Defendants further allege that medical staff did

examine and assess Mr. Gregory Hayes.

       52.     Denied.


                                             10
      Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 11 of 14




       53.    Denied. Davis County Defendants further allege that medical staff did

examine and assess Mr. Gregory Hayes.

       54.    Denied. Davis County Defendants further allege that medical staff did

examine and assess Mr. Gregory Hayes.

       55.    Denied.

       56.    Denied. Davis County Defendants also deny that Mr. Hayes had any type

of serious injury when he was booked into jail.

                         RESPONSE TO INJUNCTIVE RELIEF

       57.    Denied.

                           FIRST AFFIRMATIVE DEFENSE

       Plaintiffs’ Complaint fails to state a claim, either in whole or in part, on which

relief can be granted.

                         SECOND AFFIRMATIVE DEFENSE

       Any State common-law claims that Plaintiffs may have are barred or otherwise

limited by the Governmental Immunity Act of Utah, Utah Code Ann. § 63G-7-101 et seq.

(2017), including but not limited to Utah Code Ann. §§ 63G-7-201, 63G-7-202, 63G-7-

401, 63G-7-402, 63G-7-601, 63G-7-603, and 63G-7-604(2017). Plaintiffs’ State

common-law claims, if any, are also barred for failure to strictly comply with the Notice

requirements of the Governmental Immunity Act of Utah contained in §§ 63G-7-401-

63G-7-403 (2017) and/or the Utah Medical Health Care Malpractice Act contained in

                                             11
      Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 12 of 14




§78B-3-412.

                          THIRD AFFIRMATIVE DEFENSE

       Any injury or damage that Plaintiffs may have sustained was solely caused or

otherwise contributed to by the fault of Mr. Gregory Hayes and/or third persons not

presently parties to this action. Consequently, the fault of Mr. Hayes and/or non-parties

should be allocated pursuant to Utah Code §§78B-5-817 through 78B-5-823 (2013).

                         FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the Doctrines of Judicial Immunity, Quasi-Judicial

Immunity, Sovereign Immunity, Governmental Immunity, and Qualified Immunity.

                          FIFTH AFFIRMATIVE DEFENSE

       Davis County Defendants were not the proximate cause of any injury to Mr.

Gregory Hayes and neither were they deliberately indifferent to Mr. Hayes’ medical needs

and/or condition.

                          SIXTH AFFIRMATIVE DEFENSE

       Davis County Defendants reserve the right to supplement their Affirmative

Defenses.

                                         PRAYER

       Wherefore, Davis County Defendants pray for Judgment against Plaintiffs as

follows: (1) that Plaintiffs’ Complaint be dismissed with prejudice and that Plaintiffs take

nothing thereby; (2) that Davis County Defendants recover their costs of suit including

                                             12
      Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 13 of 14




reasonable attorney’s fees; and (3) that Davis County Defendants have such other and

further relief as to the Court seems just and merited under the circumstances.

       DATED this 4th day of January, 2019.




                                   SUITTER AXLAND, PLLC

                                    /s/ Sarah Jenkins
                                   Jesse C. Trentadue
                                   Michael W. Homer
                                   Sarah Jenkins
                                   Attorneys for Davis County and
                                      Sheriff Todd Richardson
       Case 1:18-cv-00080-DB-EJF Document 24 Filed 01/04/19 Page 14 of 14




                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of January, 2019, I electronically filed the

foregoing document with the U.S. District Court for the District of Utah. Notice will

automatically be electronically mailed to the following individual(s) who are registered

with the U.S. District Court CM/ECF System:


 Daniel M. Baczynski, Esq.
 Tad D. Draper, Esq.
 Law Offices of Tad D. Draper, P.C.
 12339 South 800 East, Suite 101
 Draper, Utah 84020
 dbaczyn2@gmail.com
 legaljustice3@gmail.com
 Attorneys for Plaintiffs



                                                            /s/ Sarah Jenkins




T:\4000\4530\147\ANSWER AMENDED.wpd




                                                14
